Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Allowable Subject Matter
Claims 1-2, 6, 8-24 are allowed in view of decision of appeal on 11/04/2020.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Arimi Yamada on 02/08/2020.

The application has been amended as follows: 

	Claims 3-5 and 7 are cancelled.
	Claims 10, 17, 20 and 23 are amended as follows:

Claim 10   (amended) A method for producing the ruthenium nanoparticles according to claim 1 comprising a step (i) of maintaining a solution containing ruthenium (III) acetylacetonate, polyvinylpyrrolidone, and triethylene glycol at a temperature of 180°C or higher[.], thereby producing the ruthenium nanoparticles of claim 1.

Claim 17   (amended) The ruthenium nanoparticles according to claim 14, wherein an average particle diameter of the ruthenium nanoparticles is 2.6 nm 

Claim 20   (amended) The ruthenium nanoparticles according to claim 1, wherein an average particle diameter of the ruthenium nanoparticles is 2.6 nm 

Claim 23   (amended) The ruthenium nanoparticles according to claim 9, wherein an average particle diameter of the ruthenium nanoparticles is 2.6 nm 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Closest prior art is Joo (NPL document : Nano Letters, vol. 10, pp 2709-2713)and Vanheusden (US 20070034052).
Joo teaches ruthenium nanoparticles comprising a mixed phase of fcc and hcp structure.
Joo’s process differs from applicant’s process such that Joo uses ethylene glycol while applicant uses triethylene glycol.
Vanheusden discloses a process of making nanoparticles such as ruthenium nanoparticles by mixing a solution of a metal compound such as ruthenium (III) acetylacetonate with a heated solution of a polyol and a vinly pyrrolidone polymer at a temperature similar to Joo’s process temperature.  Vanheusden discloses the polyol can be ethylene glycol or triethylene glycol.
However, Vanheusden does not teach using a different solvent would result in a different microstructure such as fcc structure or that such a change in microstructure would have desirable or otherwise advantageous.   In other words, substitution of ethylene glycol of Joo with functional equivalent solvent of triethylene glycol is not obvious when such a substitution yields an unexpected result.

Hence, claims 1-2, 6, 8-9, 14-24 are allowed.  As a result of allowed product claims, withdrawn process claims 10-13 are rejoined to be allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jenny Wu whose telephone number is (571)270-5515.  The examiner can normally be reached on 9am-5:30pm Monday through Thursday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on (571)272-1401.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENNY R WU/Primary Examiner, Art Unit 1733